Name: COMMISSION REGULATION (EEC) No 1898/93 of 14 July 1993 amending Regulation (EEC) No 2353/89 laying down detailed rules for the grant of aid for certain grain legumes and fixing the amount of aid for certain grain legumes for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  economic policy;  plant product
 Date Published: nan

 No L 172/16 Official Journal of the European Communities 15 . 7. 93 COMMISSION REGULATION (EEC) No 1898/93 of 14 July 1993 amending Regulation (EEC) No 2353/89 laying down detailed rules for the grant of aid for certain grain legumes and fixing the amount of aid for certain grain legumes for the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes ('), as last amended by Regulation (EEC) No 2064/92 (2), and in particular Article 4 thereof, lation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rate (8) foresees that in the case of aid per hectare the operative event for the agricultural conversion rate shall be the commencement of the marketing year in respect of which the aid is granted ; whereas, therefore, Article 5 (2) of Regulation (EEC) No 2353/89 should be repealed ; Whereas Regulation (EEC) No 3824/92 establishes a list of prices and amounts which are to be divided by a coeffi ­ cient of 1,013088 , fixed by Commission Regulation (EEC) No 537/93 (9), as amended by Regulation (EEC) No 1331 /93 (I0), as from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Articles 2 and 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as amended by Regulation (EEC) No 1 663/931% and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 2 of Regulation (EEC) No 762/89 , the amount of the aid is to be fixed bearing in mind the need to ensure the maintenance of areas traditionally under grain legume crops, and the aid granted for the said crops under other Community rules ; whereas the Community aid per hectare should be fixed at the level specified in this Regulation ; Article 1 For the 1993/94 marketing year the aid for the produc ­ tion of grain legumes introduced by Regulation (EEC) No 762/89 shall be ECU 84,89 per hectare sown and harvested. Whereas verification of the areas used for growing grain legumes has revealed no overrun of the maximum guaranteed area fixed in Article 4 of Commission Regula ­ tion (EEC) No 2353/89 of 28 July 1989 laying down detailed rules for the grant of aid for certain grain legumes (6), as last amended by Regulation (EEC) Article 2 Article 5 (2) of Regulation (EEC) No 2353/89 is repealed. No 3242/92 0 ; Whereas the aid granted to certain grain legumes is paid per hectare ; whereas Article 11 ( 1 ) of Commission Regu ­ Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 80, 23. 3 . 1989 , p. 76 . (2) OJ No L 215, 30. 7 . 1992, p. 47. 3 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29 . 0 OJ No L 158 , 30. 6 . 1993, p. 18 . (6) OJ No L 222, 1 . 8 . 1989 , p. 56 . 0 OJ No L 322, 7. 11 . 1992, p. 8 . (8) OJ No L 108, 1 . 5. 1993, p . 106. 0 OJ No L 57, 10 . 3 . 1993, p . 18 . H OJ No L 132, 29 . 5 . 1993 , p . 114. 15. 7. 93 Official Journal of the European Communities No L 172/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1993 . For the Commission Rene STEICHEN Member of the Commission